Exhibit 10.34

Amendment 2016-4

to the

devon energy corporation

incentive savings plan

The Devon Energy Corporation Incentive Savings Plan (the "Plan") is amended,
effective as of December 31, 2016, as follows:

1.A new Paragraph (5) is added to Section 4.01(a) of the Plan ("Elections")
after the current Paragraph (4) (which begins "Each Eligible Employee as of
February 19, 2016 . . .") and immediately before the current Paragraph (5)
(which begins "Each Participant may irrevocably designate . . ."), such new
Paragraph to read as follows:

"(5)Each Eligible Employee as of the Determination Date who (A) is determined to
have elected to contribute to the Plan as Salary Deferrals and/or Roth
Contributions a percentage of Compensation (including the separate election, if
any, for annual discretionary performance bonus amounts) that is less than the
maximum percentage of Matching Contributions for which the Eligible Employee is
eligible under Section 4.05(a) and (B) does not otherwise make an affirmative
election to the contrary, shall be deemed to have made an election, effective
the first pay period in January of the following Plan Year (starting with the
Plan Year beginning on January 1, 2017), to increase the reduction in his or her
Compensation (up to up to a total maximum of 3%) and, effective in February of
that Plan Year, if the Participant would still be contributing less than the
maximum Matching Contributions, his annual discretionary performance bonus (up
to up to a total maximum of 6%), in aggregate by such amount as is necessary for
the Eligible Employee to receive the maximum Matching Contribution for which the
Eligible Employee would be eligible under Section 4.05(a) and to contribute such
amount to the Plan as Salary Deferrals (or as Roth 401(k) Contributions if the
Eligible Employee has an election in effect as of the Determination Date to
designate 100% of his Salary Deferrals as Roth 401(k) Contributions); provided,
however, that if the Eligible Employee is expected to reach the limit described
under Section 5.01(a) before December 31 of the Plan Year for which the deemed
election is made, the Eligible Employee shall not be deemed to have made an
election to change his contribution percentages under this Paragraph.  All
determinations made under this Paragraph shall be made by the Committee or its
delegate, in accordance with uniform and nondiscriminatory procedures.

(A)For purposes of this Paragraph, "Determination Date" means the date
determined by the Committee or its delegate and applied to all Participants each
Plan Year. "

[remainder of page intentionally blank]

 

1



DB1/ 90054581.2

 

 

 

 



--------------------------------------------------------------------------------

 

In witness whereof, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2016-4 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 20th day of December 2016.

DEVON ENERGY CORPORATION

 

By:  /s/ Tana K. Cashion______________________
Name:  Tana K. Cashion
Title:  Senior Vice President, Human Resources

 

[Signature Page to Amendment 2016-4

to the Devon Energy Corporation Incentive Savings Plan]



DB1/ 90054581.2

 

 

 

 

